—Order, Supreme Court, New York County (Stanley Parness, J.), entered February 13, 2002, granting claimant condemnee’s motion for an additional allowance pursuant to EDPL 701, including an award of $307,560.37 for attorneys’ fees, an award of $29,250 for appraisal fees and an award of $3,318.72 for miscellaneous expenses, unanimously affirmed, without costs.
In this eminent domain proceeding, while petitioner condemnor’s offer for the condemned property was $3.6 million, respondent claimant, after trial, was awarded $4,871,157, a sum substantially, indeed 35.3%, in excess of the offer. Accordingly, Supreme Court properly exercised its discretion in granting claimant-respondent, pursuant to EDPL 701, a total additional allowance of $340,129.09, which was reasonable under the circumstances (see Hakes v State of New York, 81 NY2d 392, 397-398 [1993]). Concur — Nardelli, J.P., Andrias, Saxe, Williams and Friedman, JJ.